In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00121-CV
                             ________________________

                         PHILLIP DWAYNE HISEY and
                 CHRISTOPHER HEFNER, TRUSTEE, APPELLANTS

                                           V.

                             LINDSEY PEREZ, APPELLEE



                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2013-506,059, Honorable William C. Sowder, Presiding


                                    October 1, 2013

           ORDER DENYING APPELLEE’S MOTION TO DISMISS
           AND GRANTING APPELLANTS’ MOTION TO ABATE
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Pending before the Court is Appellee’s Motion to Dismiss for Mootness, filed

September 13, 2013, on behalf of Appellee, Lindsey Perez.          By this motion Perez

contends that because she has filed with the trial court a motion to nonsuit Appellant,

Christopher Hefner, “all issues forming the basis of this appeal” have been disposed of
and the appeal should be dismissed.       Although the motion does not address the

disposition of any issue existing between Perez and the other Appellant, Phillip Dwayne

Hisey, Perez requests this Court to “grant the motion and dismiss the appeal,”

presumably in its entirety. This motion is opposed by Appellant, Christopher Hefner.


      Also pending before this Court is Appellants’ Motion to Abate Appeal filed

September 19, 2013, solely on behalf of Hefner. By this motion Hefner requests that

this appeal be abated consistent with Rule 42.1(a)(2)(C) of the Texas Rules of Appellate

Procedure, in order to effectuate a Rule 11 settlement agreement purportedly entered

into between Perez and Hisey.         Hefner represents that Hisey’s attorney, Keith

Thompson, (who has not entered an appearance in this matter) opposes the motion.

Although Perez has not responded to this motion, by a letter dated September 4, 2013,

her counsel has represented to this Court that a Rule 11 agreement was entered into as

between Perez and Hisey such that “nothing further” need be done on this appeal.


      Because Appellee’s Motion to Dismiss for Mootness is vague as to the extent of

relief being requested, we deny that motion. Because the entry of a Rule 11 agreement

has been acknowledged by the parties, in the interest of justice and judicial economy,

we abate this appeal to the trial court (1) to determine if the Rule 11 agreement

disposes of all claims and controversies and (2) to allow the trial court to conduct such

proceedings as necessary to effectuate the agreement.         If, in fact, all claims and

controversies have been resolved, an agreed motion to dismiss this appeal shall be

presented to this Court. If all claims and controversies have not been resolved, the

parties shall file an agreed statement of the claims and controversies still existing.

Accordingly, we grant Appellants’ Motion to Abate Appeal and suspend all pending

                                           2
deadlines for a period of sixty days from the date of this order to allow the trial court to

enter an appropriate order effectuating the settlement agreement and to allow the

parties to file the agreed motion to dismiss; or, in the alternative, for the parties to file an

agreed statement as ordered.


       It is so ordered.



                                                   Per Curiam




                                               3